Name: Council Decision (EU) 2018/1731 of 12 November 2018 appointing two members and two alternate members, proposed by the Kingdom of Denmark, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-11-16

 16.11.2018 EN Official Journal of the European Union L 288/9 COUNCIL DECISION (EU) 2018/1731 of 12 November 2018 appointing two members and two alternate members, proposed by the Kingdom of Denmark, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 5 April 2016, by Council Decision (EU) 2016/552 (4), Mr Thomas KASTRUP-LARSEN was replaced by Mr Erik NIELSEN as a member. On 7 March 2017, by Council Decision (EU) 2017/426 (5), Mr Erik NIELSEN was replaced by Ms Kirstine BILLE as a member and Ms Kirsten JENSEN was re-appointed as a member. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Kirstine BILLE and Mr Jens Christian GJESING. (3) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr John SCHMIDT ANDERSEN and Ms Kirsten JENSEN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Jens Christian GJESING, Councillor Haderslev,  Ms Kirstine BILLE, 2. Deputy Mayor Syddjurs, (b) as alternate members:  Ms Kirsten JENSEN, Mayor HillerÃ ¸d,  Mr Karsten SÃNDERGAARD NIELSEN, Mayor Egedal. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 November 2018. For the Council The President G. BLÃ MEL (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/552 of 5 April 2016 appointing a member, proposed by the Kingdom of Denmark of the Committee of the Regions. (OJ L 95, 9.4.2016, p. 12). (5) Council Decision (EU) 2017/426 of 7 March 2017 appointing a member and an alternate member, proposed by the Kingdom of Denmark, of the Committee of the Regions. (OJ L 64, 10.3.2017, p. 108).